 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JEROME CEASAR ALVERTO,

 9                              Plaintiff,                 Case No. 18-1381-JCC

10          v.                                             ORDER

11   CHRISTOPHER SCHENK, et al.,

12                              Defendants.

13

14          This matter comes before the Court on Plaintiff’s motion to “stay hearing on summary

15   judgment” due to the fact that Defendants are “improperly withholding material discovery

16   information described in [dockets] 59 & 61 [from Plaintiff].” (Dkt. # 63 at 1.) Plaintiff does not

17   appear to be aware of the Court’s recent denial of his prior motion for an extension of time to

18   complete discovery in order obtain these materials. (Id. at 1-2.)

19          Plaintiff’s motion is his third requesting the same relief, i.e., that the Court extend the

20   discovery deadline (and therefore refrain from ruling on the pending summary judgment

21   motions) until Plaintiff receives certain documents he previously requested from Defendants.

22   (Dkt. ## 59, 61, 63.) As the Court explained in detail in its Order dated October 7, 2019, Plaintiff

23   is not entitled to these documents and no further extensions of the discovery deadline will be




     ORDER - 1
 1   granted. (Dkt. # 62.) Plaintiff’s motion to stay the Court’s consideration of the parties’ pending

 2   summary judgment motions (dkt. # 63) is DENIED. Any future motions filed by Plaintiff

 3   requesting the same relief will be summarily denied or stricken from the record.

 4          The Clerk is directed to send copies of this order to the parties and to the Honorable John

 5   C. Coughenour.

 6          Dated this 9th day of October, 2019.

 7


                                                           A
 8

 9                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
